Case 2:21-cv-00684-GAM Document1 Filed 02/10/21 Page 1 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for lajunction

UNITED STATES DISTRICT COURT

Wt FER 10 P 343

HANLON DA

Cheri Honkala, Jennifer Bennetch, Poor People's
Economic Human Rights Campaign, et al. (see
attached)

for the

Case No.

 

(to be filled in by the Clerk's Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint,
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of naines.)

“Yr

U.S. Department of Housing & Urban Development,
Secretary Ben Carson, Philadelphia Housing Authority,
et al.

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the fill list of names.)

ne

COMPLAINT AND REQUEST FOR INJUNCTION

1. The Parties to This Complaint
A. The Plaintiff(s)
Provide the information below for eac
needed.
Name
Street Address
City and County

h plaintiff named in the complaint. Attach additional pages if

Cheri Honkala

 

1505 W. Allegheny Ave.

 

Philadelphia, Phitadelphia County

 

State and Zip Code

PA 19132

 

Telephone Number

215-869-4753

 

E-mail Address

cherihonkalappehrc@gmail.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an o

rganization, or a corporation. For an individual defendant,

include the person's job or title (jf known). Attach additional pages if needed.

Page fof 6

 
Case 2:21-cv-00684-GAM Document1 Filed 02/10/21 Page 2 of 6

Pro Se 2 (Rey. 12/16) Compiaint and Request for Tajunction

Defendant No. 1

Name

Job or Title (known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (f known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4

Name

Job or Title (f known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

U.S. Department of Housing & Urban Development

 

 

451 7th Street S.W.
Washington, DC

 

 

Washington, DC 20410
(202) 708-1112

 

 

 

Secretary Ben Carson

 

Secretary, U.S. Department of Housing & Urban Development

 

451 7th Street S.W.

Washington, DC
Washington, DC 20410

 

 

 

 

(202) 708-1112

 

 

Philadelphia Housing Authority

 

 

2013 Ridge Avenue

Philadelphia, Philadelphia County
PA 19121

(215) 684-4000

 

 

 

 

info @pha.phila.gov

 

 

 

 

 

 

 

 

Page 2 of 6
Case 2:21-cv-00684-GAM Document1 Filed 02/10/21 Page 3 of 6

Pro Se 2 (Rev. 12/f6) Complaint and Request for Injunction

U.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[WV ]Federal question [_ |piversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

40 U.S.C. § 1315, 42 U.S.C. ch, 44, United States Constitution Amendment 1, The Universal
Declaration of Human Rights Article 25.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of the

 

State of fname)

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) :

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of frame) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 6

 

 
Case 2:21-cv-00684-GAM Document1 Filed 02/10/21 Page 4 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

YE.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (namie)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake~is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph, Attach additional pages if

needed.

A. Where did the events giving rise to your claim(s) occur?

2736 N. Howard St., Philadelphia, PA 19139

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

2/8/21
A family with grandmother and baby who have been residing in the abandoned property for 7 months at

2736 N. Howard St., Philadelphia, PA 19139 received a "Notice to Vacate" within 72 hours from
Philadelphia Housing Authority on 2/8/21.

 

Page 4 of 6

 

 
Case 2:21-cv-00684-GAM Document1 Filed 02/10/21 Page 5 of 6

Pro Se 2 (Rey, 12/£6)} Complaint and Request for Injunction

c. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Plaintiffs 4 are a family with a grandmother and a baby who have been residing for 7 months in the
abandoned property at 2736 N. Howard St., Philadeiphia, PA 19139. They are not trespassing but have
been residing in this abandoned property for 7 months. The property is owned and abandoned by
Housing and Urban Development. The family received a "Notice to Vacate" within 72 hours from
Philadelphia Housing Authority dated 2/8/2021, see attached. The family has nowhere else safe or
affordable to go.

Plaintiffs 1, 2, 3 are leaders of organizations that work with people in abandoned “takeover properties" to
keep people alive in government properties that are abandoned by the government.

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

If an injunction is not given to prevent ejection without proper court paperwork, then plaintiffs #4 will become
homeless, risk exposure to Covid-19, and threat of freezing to death.

 

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments, Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

injunctive relief only.

 

Page 5 of 6

 
Case 2:21-cv-00684-GAM Document1 Filed 02/10/21 Page 6 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or bya
nonftivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
L agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. 1 understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 2/10/21

   

Signature of Plaintiff é
Printed Name of Plaintiff Cheri Honkala

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

   

 
